THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND Interim Report December 31, 2009 THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) December 31, 2009 Assets Portfolio investments at fair value (cost $10,839,669) $ 14,122,251 Cash and cash equivalents 3,425,778 Deferred compensation plan assets, at market value 374,759 Due from affiliates 183,927 Prepaid expenses and other assets 46,217 Accrued interest receivable 451 Total Assets $ 18,153,383 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 374,759 Deferred tax liability 7,974 Accounts payable and accrued expenses: Audit and tax 117,375 Legal 76,355 Other 5,262 Total liabilities 581,725 Shareholders’ Equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 118,599 Beneficial Shareholders (108,159.8075 shares) 17,453,059 Total Shareholders’ Equity (net asset value) 17,571,658 Total Liabilities and Shareholders’ Equity $ 18,153,383 Net Asset Value per Share of Beneficial Interest $ 161.36 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Nine Months Ended December 31, 2009 Three Months Nine Months Ended Ended December 31, December 31, 2009 2009 Investment Income and Expenses Income: Interest from cash and cash equivalents $ 1,797 $ 9,831 Income from portfolio investment 90,316 131,924 Total income 92,113 141,755 Expenses: Legal fees 22,298 150,772 Audit and tax fees 27,025 122,875 Management fee 33,687 106,423 Administrative fees 29,180 89,853 Independent Trustee fees 11,938 51,272 Insurance expense 10,300 34,251 Other expenses 45 22,657 Total expenses 134,473 578,103 Net investment loss (42,360 ) (436,348 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments 473,098 3,257,914 Distributions of realized gain received from Indirect Investments 198,824 235,561 Realized loss from write-off of Indirect Investments (107,443 ) (2,079,843 ) Net change in Shareholders’ Equity from Indirect Investments 564,479 1,413,632 Change in net unrealized appreciation of Distributed Investments - (12,520 ) Net realized gain from Distributed Investments - 3,427 Net change in Shareholders’ Equity from Distributed Investments - (9,093 ) Change in net unrealized appreciation of Direct Investments (513,746 ) 141,952 Net change in Shareholders’ Equity from Portfolio Investments before tax 50,733 1,546,491 Provision for income taxes (2,309 ) 1,182 Net change in Shareholders’ Equity from Portfolio Investments after tax 48,424 1,547,673 Net Increase in Shareholders’ Equity from Operations $ 6,064 $ 1,111,325 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Nine Months Ended December 31, 2009 Adviser Beneficial Trustee Shareholders Total Shareholders’ Equity as of April 1, 2009 $ 92,114 $ 16,368,219 $ 16,460,333 Increase in Shareholders’ Equity from operations: Net investment loss (2,008 ) (434,340 ) (436,348 ) Realized loss from investments - net(C) (9,554 ) (2,066,862 ) (2,076,416 ) Distributions of realized gain received from Indirect Investments - net 1,084 234,477 235,561 Change in unrealized appreciation on investments - net 36,957 3,350,389 3,387,346 Provision for income taxes 6 1,176 1,182 Net increase in Shareholders’ Equity from operations 26,485 1,084,840 1,111,325 Shareholders’ Equity as of December 31, 2009 (A) $ 118,599 $ 17,453,059 $ 17,571,658 (A) Shareholders’ Equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $161.36 as of December 31, 2009.Additionally, from February 9, 1998 (commencement of operations) through December 31, 2009, the Trust made cash distributions to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended December 31, 2009 Cash Flows From Operating Activities Net increase in Shareholders’ Equity from operations $ 1,111,325 Adjustments to reconcile net increase in Shareholders’ Equity from operations to net cash provided by operating activities: Net realized loss from Investments 1,840,855 Change in net unrealized appreciation of Investments (3,387,346 ) Proceeds from the sale of Distributed Investments 136,620 Net capital contributed to Indirect Investments (236,206 ) Return of capital distributions received from Indirect Investments 654,994 Decrease in accrued interest receivable 1,477 Increase in deferred compensation plan assets, at market value (81,265 ) Increase in prepaid expenses and other assets (165,472 ) Decrease in prepaid income tax 5,938 Decrease in other receivable - foreign withholding tax 22,742 Increase in deferred compensation plan - due to Independent Trustees 81,265 Decrease in deferred tax liability (1,182 ) Increase in accounts payable and accrued expenses 50,019 Net cash provided by operating activities 33,764 Cash Flows Used for Financing Activities Increase in cash and cash equivalents 33,764 Cash and cash equivalents at beginning of period 3,392,014 Cash and Cash Equivalents at End of Period $ 3,425,778 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of December 31, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 1,791,895 1,000 shares of common stock 1,000,000 439,777 Total Manufacturing 1,863,700 2,231,672 12.70 % 12.70 % Total Direct Investments 1,863,700 2,231,672 12.70 % 12.70 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,046,694 1,192,996 6.79 % 6.79 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 392,428 440,634 2.51 % 2.51 % $2,500,000 original capital commitment .267% limited partnership interest Total International 1,439,122 1,633,630 9.30 % 9.30 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 527,656 746,414 4.25 % 4.25 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 230,950 230,881 1.31 % 1.31 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 758,606 977,295 5.56 % 5.56 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of December 31, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,500,581 $ 4,056,809 23.09 % 23.09 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 1,177,744 1,246,641 7.09 % 7.09 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 572,461 1,129,295 6.43 % 6.43 % $3,500,000 original capital commitment .990% limited partnership interest Total Medium Corporate Restructuring 4,250,786 6,432,745 36.61 % 36.61 % Sector Focused: First Reserve Fund VIII, L.P.(A) 0 33,000 0.19 % 0.19 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 95,000 131,964 0.75 % 0.75 % $3,500,000 original capital commitment .372% limited partnership interest VS&A Communications Partners III, L.P. 1,064,689 1,176,253 6.69 % 6.69 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,159,689 1,341,217 7.63 % 7.63 % Small Corporate Restructuring: Sentinel Capital Partners II, L.P. (A) 239,769 239,769 1.36 % 1.36 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) 5,824 8,308 0.05 % 0.05 % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring 245,593 248,077 1.41 % 1.41 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of December 31, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. $ 501,249 $ 515,736 2.94 % 2.94 % $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. 131,264 131,421 0.75 % 0.75 % $1,540,000 original capital commitment .381% limited partnership interest Sprout Capital VIII, L.P. 489,660 610,458 3.47 % 3.47 % $5,000,000 original capital commitment .667% limited partnership interest Total Venture Capital 1,122,173 1,257,615 7.16 % 7.16 % Total Indirect Investments 8,975,969 11,890,579 67.67 % 67.67 % Total Portfolio Investments (B) (C) (D) $ 10,839,669 $ 14,122,251 80.37 % 80.37 % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust’s portion has been given to the other limited partners invested in this partnership. (C) For the three months ended December 31, 2009, the Trust received final liquidating distributions from American Securities Partners II, L.P., Providence Equity Offshore Partners III, L.P. and Thomas H. Lee Equity Fund IV, L.P. totaling $61,395, resulting in a gain of $57,690. (D) For the three months ended December 31, 2009, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $107,443. Hicks, Muse, Tate & First Equity Fund IV, L.P. $31,400 Sentinel Capital Partners II, L.P.76,043 $107,443 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) For the Nine Months Ended December 31, 2009 The following per share data and ratios have been derived from information provided in the consolidated financial statements for the nine months ended December 31, Operating Performance Per Share of Beneficial Interest: 2009 Net asset value, beginning of year $ 151.33 Net investment gain (loss) (4.02) Net change in net assets from Portfolio Investments 14.05 Net (decrease) increase in net assets resulting from operations 10.03 Net asset value, end of year $ 161.36 Total investment return 8.84% Ratios to Average Net Assets: Expenses 4.53% Net investment loss (3.42%) Ratio of expenses and (A) Provision for income taxes 4.52% Supplemental Data: Net assets, end of year $ 17,453,059 Portfolio turnover (6.70%) (A) Ratio includes the impact of income taxes reported as a component of realized and unrealized gains (losses) in the Consolidated Statement of Operations. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific
